DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-6; prior art fails to disclose or suggest, inter alia, a method comprising: determining a scaling ratio based on the input reference signal; generating a digital input signal as a function of the determined scaling ratio; converting the digital input signal into an analog signal that is a scaled replica of the input reference signal; and providing the analog signal at an output node of the circuit and then, after a duration of time, coupling the input reference signal to the output node.
Claims 7-14. prior art fails to disclose or suggest, inter alia, a method of comprising: generating a digital input signal that varies over a period of time; converting the digital input signal into an analog signal that is a scaled replica of the input reference signal, a scaling ratio of the scaled replica being increased in magnitude over time; providing the analog signal at an output node of the circuit; 
Claims 15-21; prior art fails to disclose or suggest, inter alia, a circuit comprising: a first buffer having an input coupled to the reference signal input node; a second buffer having an input coupled to the reference signal input node; a digital-to-analog converter having an reference input coupled to an output of the second buffer and a digital input coupled to a digital signal input node; and a multiplexer switch having a first input coupled to an output of the first buffer and a second input coupled to an output of the digital-to-analog converter, the multiplexer switch also having a control input and a reference signal output.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,287,72 Hussien et al. disclose a voltage regulator with improved startup; US 8,922,181 Yamaura et al. disclose a control circuit for soft start; US 7,417,877 Leung et al. disclose a digital power supply with programmable soft start.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY L LAXTON/Primary Examiner, Art Unit 2896                               3/12/2022